Case: 14-5049   Document: 15      Page: 1   Filed: 07/29/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   DARRYL L. COOK,
                   Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5049
                 ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00870-PEC, Chief Judge Patricia E.
 Campbell-Smith.
                  ______________________

                     ON MOTION
                 ______________________
                        ORDER
     This court dismissed the above-captioned appeal on
 July 1, 2014, for failure to pay the docketing fee in ac-
 cordance with this court’s rules. Darryl L. Cook moves to
 reopen this appeal so that he can move to proceed in
 forma pauperis.
    Upon consideration thereof,
Case: 14-5049     Document: 15    Page: 2    Filed: 07/29/2014



 2                                                COOK   v. US



       IT IS ORDERED THAT:
     (1) If Mr. Cook submits Form 6, Form 6A, and his
 informal brief within 30 days of the date of this order, the
 mandate will be recalled, this court’s July 1, 2014, dismis-
 sal order will be vacated, and this appeal will be re-
 opened.
     (2) The clerk’s office is directed to send Form 6, Form
 6A, and the Guide for Pro Se Petitioners and Appellants
 to Mr. Cook.
                                    FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


 s30